                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  ASHEVILLE DIVISION
                                    1:18-cv-00354-FDW

TERRANCE JAVARR ROSS,                     )
also known as TERRENCE JAVARR ROSS,       )
                                          )
Petitioner,                               )
                                          )
vs.                                       )                                   ORDER
                                          )
MIKE SLAGLE,                              )
                                          )
       Respondent.                        )
__________________________________________)

       THIS MATTER is before the Court upon initial review of pro se Petitioner Terrance

Javarr Ross’s Amended Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (Doc.

Nos. 1, 3, 4.) Also before the Court are Petitioner’s Motion to Allow Newly Discovered

Evidence (Doc. No. 6) and “Request Motion to Allow Newly Discovered Evidence” (Doc. No.

7).

       I.      BACKGROUND

       Petitioner is a prisoner of the State of North Carolina who was convicted after a jury trial

in Cleveland County Superior Court of attempted bribery of a juror, felony obstruction of justice,

and solicitation to commit bribery of a juror and, following a motion to dismiss, pled guilty to

attaining the status of an habitual felon. The trial court sentenced Petitioner to three concurrent

sentences of 120 to 153 months imprisonment for each of the convictions. Judgment was entered

July 7, 2011. State v. Ross, 727 S.E.2d 370 (N.C. Ct. App. 2012).

       On appeal, Petitioner argued that the trial court (1) lacked jurisdiction to accept his

habitual felon guilty plea; (2) erred in permitting the State to proceed on the habitual felon

indictment; and (3) erred in denominating attempted bribery of a juror as a Class F felony. In an

                                                      1
opinion issued on June 5, 2012, the North Carolina Court of Appeals (“NCCOA”) upheld the

three criminal convictions but vacated Petitioner’s habitual felon guilty plea because the trial

court did not have jurisdiction over the habitual felon charge. The court vacated the case and

remanded it to the trial court for resentencing and for reclassification of attempted bribery of a

juror as a Class G felony. See id.

         The trial court entered new judgments on April 18, 2013, sentencing Petitioner to

consecutive terms of 21 to 26, 15 to 18, and 15 to 18 months imprisonment, The judgment

required that Petitioner’s sentences run consecutive to all other sentences he was then obligated

to serve. State v. Ross, 762 S.E.2d 531 (NC Ct. App. 2014) (unpublished). Petitioner appealed,

and on June 17, 2014, the NCCOA issued an opinion finding no error in the judgment. Id.

Petitioner did not seek discretionary review of the NCCOA’s opinion in the North Carolina

Supreme Court.

         On January 19, 2018, Petitioner filed a motion for appropriate relief (“MAR”) in the trial

court, claiming that the State violated his right to due process by failing to comply with N.C.

Gen. Stat. § 15A-711 and violated his rights under the Double Jeopardy Clause. The trial court

denied Petitioner’s MAR on January 21, 2018. See Am. § 2254 Pet. (Doc. No. 1) at 4.

Petitioner then filed a petition for writ of certiorari (“PWC”) in the NCCOA, which was

dismissed without prejudice to Petitioner refiling it with adequate supporting documents. See

NCCOA Sept. 28, 2018 Order on PWC (Doc. No. 1 at 66). Instead of refiling his PWC with

supporting documents, Petitioner filed a petition for writ of habeas corpus (“PHC”) in the

NCCOA, which was denied on October 31, 2018. See Oct. 31, 2018 Order on PHC, State v.

Ross, P18-665 (NC. Ct. App.), Dock. Entry 2.1



1
    N.C. Judicial Branch, Court of Appeals, https://www.nccourts.gov/courts/court-of-appeals,
                                                     2
       Petitioner filed the instant § 2254 Petition on December 7, 2018, when he placed it in the

prison mail system. He claims the State violated his right to due process by failing to comply

with N.C. Gen. Stat. § 15A-711 and that his 2011 trial violated the Double Jeopardy Clause.

       Petitioner has filed three amendments to the Petition, see Doc. Nos. 3-4, 10, none of

which was accompanied by a motion to amend but which the Court will consider nevertheless.

Petitioner’s first two amendments do not raise new claims but offer additional argument in favor

of the two claims raised in the Petition. The last amendment can be considered a notice of

supplemental authority. Plaintiff also has filed two “motions/requests” for the Court to allow

submission of newly discovered evidence, see Doc. Nos. 6-7, which the Court shall grant.

       II.     STANDARD OF REVIEW

       The Court is guided by Rule 4 of the Rules Governing Section 2254 Cases in the United

States District Courts, which directs district courts to dismiss habeas petitions when it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to relief.

Rule 4, 28 U.S.C.A. foll. § 2254. This Petition may be adjudicated on the record before the

Court; no answer is required of Respondent.

       III.    DISCUSSION

       A.      Ground One

       In Ground One of the Petition, Petitioner claims the State violated his right to due process

when it failed to comply with N.C. Gen. Stat. § 15A–711(c) (2015). Section 15A–711 provides

procedures for securing attendance at hearings and trials of criminal defendants who are

incarcerated in correctional institutions within the State. Under § 15A-711(c), “[a] defendant

who is confined in an institution in this State pursuant to a criminal proceeding and who has


(search Docket Sheets, search P18-665) (last reviewed Mar. 1, 2020).

                                                      3
other criminal charges pending against him” may file a written request “with the clerk of the

court where the other charges are pending” to “require the prosecutor prosecuting such charges

to proceed pursuant to [§ 15A–711(a)].” § 15A–711(c). The defendant also must serve the

prosecutor with the request, and “[i]f the prosecutor does not proceed pursuant to [§ 15A–711](a)

within six months from the date the request is filed with the clerk, the charges must be

dismissed.” Id. To “proceed pursuant to [§ 15A–711(a)],” the prosecutor must make a written

request of the custodian of the institution where the defendant is confined for temporary release

of the defendant for trial”; the temporary release may not exceed 60 days. See § 15A–711(a).

       Petitioner contends that through its enactment of § 15A–711, North Carolina has created

a liberty interest entitling defendants to dismissal of the relevant charges against them when the

State fails to comply with § 15A–711(c). He alleges he has newly discovered evidence that the

State failed to comply with § 15A–711(c) for the charges of felony obstruction of justice, Case

No. 09CRS53906 (“09CRS53906”), and solicitation to commit bribery of a juror, Case No.

09CRS53907 (“09CRS53907”). Consequently, he argues, the trial court did not have

jurisdiction to try him on those charges, and he had a liberty interest in having those charges

dismissed.

               1.      Exhaustion

       Petitioner has failed to exhaust Ground One in the state courts. Under the Antiterrorism

and Effective Death Penalty Act of 1996 (“AEDPA”), a petitioner must exhaust his available

state remedies before he may pursue habeas relief in federal district court. 28 U.S.C. §

2254(b)(1)(A). That is, he must provide the state courts a full and fair opportunity to resolve

federal constitutional claims before those claims are presented through a habeas petition in

federal court. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). “A habeas petitioner satisfies



                                                     4
the exhaustion requirement by ‘fairly present[ing] his claim in each appropriate state court . . .

thereby alerting that court to the federal nature of the claim.’” Robinson v. Thomas, 855 F.3d

278, 283 (4th Cir. 2017) (quoting Baldwin v. Reese, 541 U.S. 27, 29 (2004)). “Fair

presentation” requires a petitioner to show “that ‘both the operative facts and the controlling

legal principles [were] presented to the state court.’” Jones v. Sussex I State Prison, 591 F.3d

707, 713 (4th Cir. 2010) (quoting Baker v. Corcoran, 220 F.3d 276, 289 (4th Cir. 2000)).

Furthermore, the prisoner must present the federal claim to all appropriate state courts, including

the highest appellate court established to review such a claim. See O’Sullivan, 526 U.S. at 845

(emphasis added).

       In North Carolina, a petitioner may satisfy § 2254’s exhaustion requirement by directly

appealing his conviction and/or sentence to the NCCOA and then petitioning the NCSC for

discretionary review, or by filing a post-conviction MAR in the trial court and then petitioning

the NCCOA for a writ of certiorari. See N.C. Gen. Stat. § 7A–31; N.C. Gen. Stat. § 15A–1422.

Petitioner raised the substance of Ground One in his 2018 MAR, see MAR (Doc. No. 1 at 54-

62), and he asserts that he presented the substance of Ground One in his PWC in the NCCOA.

       The record before this Court shows, however, that the NCCOA dismissed Petitioner’s

PWC for failing to comply with North Carolina Rule of Appellate Procedure 21(c) (“N.C. R.

App. P. 21(c)”) see Sept. 28, 2018 Order Dismiss. PWC (Doc. No. 1 at 66),2 and Petitioner did

not then file a proper PWC. By failing to provide the NCCOA the supporting documents

required by N.C. R. App. P. 21(c), Petitioner did not provide that court a fair opportunity to

resolve his federal claims. Petitioner had the opportunity to file a proper PWC and to exhaust his



2Rule 21(c) of the N.C. R. of App. P. requires in relevant part that the PWC contain “certified
copies of the judgment, order, or opinion or parts of the record which may be essential to an
understanding of the matters set forth in the petition.” Id.
                                                      5
federal claims because the NCCOA dismissed the PWC without prejudice. See Sept. 28, 2018

Order Dismiss. PWC (Doc. No. 1 at 66). Nevertheless, Petitioner instead filed a state petition for

writ of habeas corpus (“PHC”) in the NCCOA on October 29, 2018. See Oct. 31, 2018 NCCOA

Order on PHC, Ross, P18-665 at Dock. Entry 2.

       This too failed to exhaust his federal claims. First, a court’s ruling on an MAR is

appealable in a non-capital case only by way of a writ of certiorari in the NCCOA, if the time for

appeal has expired and no appeal is pending. See N.C. Gen. Stat. § 15A-1422(c)(3). Thus,

Petitioner could not appeal the trial court’s denial of his MAR by way of a PHC.

       Next, according to North Carolina’s statutory provisions governing habeas corpus

proceedings,

       [e]very person imprisoned or restrained of his liberty within this State, for any
       criminal or supposed criminal matter, or on any pretense whatsoever, except in the
       cases specified in [N.C. Gen. Stat. § ] 17–4, may prosecute a writ of habeas corpus,
       according to the provisions of this Chapter, to inquire into the cause of such
       imprisonment or restraint, and, if illegal, to be delivered therefrom.

N.C. Gen. Stat. § 17–3 (emphasis added). Under § 17–4, an application for the issuance of a writ

of habeas corpus “shall” be summarily denied “[w]here persons are committed or detained by

virtue of the final order, judgment or decree of a competent tribunal of civil or criminal

jurisdiction, or by virtue of an execution issued upon such final order, judgment or decree.” §

17–4(2) (emphasis added). Thus, Petitioner could not seek a writ of habeas corpus for release

from the final judgment entered on April 18, 2013 by the Superior Court of Cleveland County.

Consequently, the NCCOA summarily denied the PHC. See Oct. 31, 2018 NCCOA Order on

PHC, Ross, P18-665 at Dock. Entry 2.

       In short, Petitioner did not fairly present Grounds One to the NCCOA, the highest

appropriate state court. As such, he failed to exhaust his state remedies.



                                                     6
                 2.     Procedural Default

         When “a habeas petitioner fails to exhaust available state remedies and the court to which

the petitioner would be required to present his claims in order to meet the exhaustion

requirement would now find the claims procedurally barred,” the claims are procedurally

defaulted on federal habeas review.3 Breard v. Pruett, 134 F.3d 615, 619 (4th Cir. 1998). A

federal habeas court will not review a claim that is procedurally defaulted absent a showing of

cause and prejudice to excuse the default, or that a fundamental miscarriage of justice will occur

if the habeas court declines to review the claim. See Wright v. Angelone, 151 F.3d 151, 160 (4th

Cir. 1998). To show cause, a petitioner must show “that some objective factor external to the

defense impeded [the petitioner’s or] counsel's efforts to comply with the State's procedural

rule,” Murray v. Carrier, 477 U.S. 478, 488 (1986), or that “the factual or legal basis for the

claim was not reasonably available to the claimant at the time of the state proceeding,” Roach v.

Angelone, 176 F.3d 210, 222 (4th Cir. 1999). “Alternatively, [a p]etitioner may prove that

failure to consider the claims will result in a fundamental miscarriage of justice.” McCarver v.

Lee, 221 F.3d 583, 588 (4th Cir. 2000) (citation omitted). A fundamental miscarriage of justice

equates to the conviction of someone who is actually innocent.

         Although he makes the argument in the context of the timeliness of his petition,4

Petitioner argues it would be a miscarriage of justice for the Court not to consider his claim

because newly discovered evidence demonstrates the State did not comply with § 15A–711(c).



3 If Petitioner returned to the state courts and attempted to exhaust this claim now, it would be
procedurally barred. See N.C. R. App. P. 21(c) (“In the event the petitioner unreasonably delays
in filing the petition or otherwise fails to comply with a rule of procedure, the petition shall be
dismissed by the court.”); N.C. Gen. Stat. §§ 15A-1419(a)(2)-(3), (e).
4   Ground One of the Petition appears to be untimely under 28 U.S.C. § 2244(d)(1)(A)-(D).


                                                     7
Petitioner’s newly discovered evidence consists of the following:

         a. A response to his June 28, 2018 letter to the Cleveland County Superior Court Clerk

             asking for certified copies of any writ of habeas corpus ad prosequendum for cases

             09CRS53906 and 09CRS53907 between October 14, 2010 and April 13, 2011; the

             response states: “I do not see any papers regarding ‘Habeas Corpus & Prosequendom

             [sic].’” June 28, 2018 Lets. to Clerk of Court (Doc. No. 1 at 29-30);

         b. A response to his March 25, 2019 NCDPS Inmate Request Form asking if the

             NCDPS had a record of a writ of habeas corpus ad prosequendum for case

             09CRS53906 and/or case 09CRS53907 between October 14, 2010 and April 13,

             2011; the response states: “There is no WRIT from that time frame on any of these

             charges.” See Mar. 25, 2019 Inmate Req. Form (Doc. No. 6 at 5)5; and

         c. A May 29, 2019 response from Petitioner’s prison case manager to Petitioner’s

             March 2019 Grievance (No. 4855-2019-DPOD-10072) asking if NCDPS records

             show any writs for charges 08CRS4060, 08CRS4061, 09CRS53906 and

             09CRS53907 issued October 14, 2010 and April 13, 2011; the response from the case

             manager was: “There is a WRIT for 08CRS4060 and 08CRS4061 dated 11/30/15

             and 05/13/13. 08CRS4060 also has WRIT dated 08/04/14 and 07/15/13. No WRIT’s

             [sic] at all for the other docket #’s.” See Req. to Allow Newly Disc. Evid. (Doc. No.

             7) at 1-2, 6.

         “Actual innocence,” however, requires “factual innocence, not mere legal insufficiency.”

Bousley v. United States, 523 U.S. 614, 623 (1998). Under the limited “actual innocence”

exception, “in an extraordinary case, where a constitutional violation has probably resulted in the



5
    Document No. 6 is Petitioner’s May 28, 2019 Motion to Allow Newly Discovered Evidence.
                                                     8
conviction of one who is actually innocent, a federal habeas court may grant the writ [of habeas

corpus] even in the absence of a showing of cause for the procedural default.” Murray, 477 U.S.

at 496. “In other words, a credible showing of actual innocence may allow a prisoner to pursue

his constitutional claims . . . on the merits notwithstanding the existence of a procedural bar to

relief.” McQuiggin v. Perkins, 569 U.S. 383, 393 (2013). This fundamental miscarriage of

justice exception is grounded on the “equitable discretion” of habeas courts to see that “federal

constitutional errors do not result in the incarceration of innocent persons.” Herrera v. Collins,

506 U.S. 390, 404 (1993). To make such a showing, a petitioner must demonstrate that “it is

more likely than not that no reasonable juror would have convicted him in light of the new

evidence.” Schlup v. Delo, 513 U.S. 298, 324 (1995). In order to show “actual innocence,”

then, the petitioner “must demonstrate actual factual innocence of the offense of conviction, i.e.,

that petitioner did not commit the crime of which he was convicted; this standard is not satisfied

by a showing that a petitioner is legally, but not factually, innocent.” United States v.

Mikalajunas, 186 F.3d 490, 494 (4th Cir. 1999) (citing Sawyer v. Whitley, 505 U.S. 333, 339

(1992)); see also Bousley, 523 U.S. at 623.

       Petitioner’s newly discovered evidence does not show that he did not obstruct justice or

that he did not solicit someone to bribe a juror. His evidence demonstrates only that the State

may not have complied with his October 14, 2010 § 15A–711(c) request. In other words,

Petitioner’s evidence does not show he is factually innocent of the crimes of which he was

convicted. Accordingly, the fundamental miscarriage of justice exception does not excuse his

procedural default of Ground One.

       B.      Ground Two

       In Ground Two of the Petition, Petitioner claims his prosecution on the charge of felony



                                                     9
obstruction of justice was barred either by the double jeopardy clause or by judicial estoppel.

Specifically, Petitioner contends that findings by the judge in Petitioner’s 2009 trial (the case in

which he attempted to bribe jurors) that the jurors in that case were not influenced by his efforts

to bribe them constituted a judicial finding that Petitioner did not obstruct justice in that trial by

attempting to bribe a juror, thereby rendering his 2011 trial for obstruction of justice in the 2009

trial, unconstitutional.

                1.         Exhaustion

        Petitioner raised the substance of Ground Two in his January 2018 MAR and failed to

exhaust this ground for relief for the same reasons he failed to exhaust Ground One. The state

courts to which he would be required to present Ground Two in order to meet the exhaustion

requirement would now find the claim procedurally barred. See N.C. R. App. P. 21(c) (“In the

event the petitioner unreasonably delays in filing the petition or otherwise fails to comply with a

rule of procedure, the petition shall be dismissed by the court.”); N.C. Gen. Stat. §§ 15A-

1419(a)(2)-(3). Consequently, Ground Two is procedurally defaulted on federal habeas review.

                2.         Timeliness

        The AEDPA provides a statute of limitations for § 2254 petitions by a person in custody

pursuant to a state court judgment. 28 U.S.C. § 2244(d)(1). The petition must be filed within

one year of the date on which the judgment became final by the conclusion of direct review or

the expiration of the time for seeking such review. See § 2244(d)(1)(A).6 The limitations period

is tolled during the pendency of a properly filed state post-conviction action. 28 U.S.C. §

2244(d)(2).



6There are three alternate start dates for the statute of limitations. See § 2244(d)(1)(B)-(D).
However, the facts alleged in Ground Two do not support application of one or more of those
alternate dates.
                                                      10
       Amended judgment in Petitioner’s case was entered on April 18, 2013, when he was

resentenced. On June 17, 2014, the NCCOA found no error on appeal of the amended judgment.

Ross, 762 S.E.2d 531. Petitioner then had thirty-five (35) days to file a petition for discretionary

review (“PDR”) of the NCCOA’s opinion in the NCSC. See N.C. R. App. P. 15(b) (“A petition

for review following determination by the Court of Appeals shall be . . . filed and served within

fifteen days after the mandate of the Court of Appeals has been issued to the trial tribunal.”);

N.C. R. App. P. 32(b) (“Unless a court orders otherwise, its clerk shall enter judgment and issue

the mandate of the court twenty days after the written opinion of the court has been filed with the

clerk.”). Because he did not file a PDR, Petitioner’s conviction became final on or about July

22, 2014, when the time for seeking review expired. See § 2244(d)(1)(A); Gonzalez v. Thaler,

132 S.Ct. 641, 656 (2012) (“We hold that, for a state prisoner who does not seek review in a

State's highest court, the judgment becomes ‘final’ on the date that the time for seeking such

review expires.”).

       The federal statute of limitations then ran for 365 days until it fully expired on or about

July 22, 2015, more than three years before Petitioner filed the instant § 2254 habeas Petition.

Petitioner’s 2018 MAR in the state courts did not restart the federal statute of limitations. See

Minter v. Beck, 230 F.3d 663, 665–66 (4th Cir. 2000) (recognizing that state applications for

collateral review cannot revive an already expired federal limitations period). Thus, absent

equitable tolling, Petitioner’s habeas petition is time-barred under § 2244(d)(1)(A).

       Petitioner contends he is entitled to equitable tolling of the statute of limitations because

the circumstances warranting relief in Ground Two are extraordinary. See Am. § 2254 Pet.

(Doc. No. 1) at 23-25. Equitable tolling of the statute of limitations is available, however, only

when the petitioner demonstrates “(1) that he has been pursuing his rights diligently, and (2) that



                                                     11
some extraordinary circumstance stood in his way and prevented timely filing.” Holland v.

Florida, 560 U.S. 631, 649 (2010) (internal quotation marks omitted). Under Fourth Circuit

precedent, equitable tolling is appropriate in those “rare instances where—due to circumstances

external to the party's own conduct—it would be unconscionable to enforce the limitation period

against the party and gross injustice would result.” Rouse v. Lee, 339 F.3d 238, 246 (4th Cir.

2003) (en banc) (quoting Harris v. Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000)) (internal

quotation marks omitted). Petitioner has not identified or alleged any circumstance that stood in

the way of his raising this claim in a timely filed § 2254 petition. Furthermore, considering that

he did not file an MAR raising this claim until six and half years after his trial, Petitioner has not

demonstrated that he has been diligently pursing his rights in the state courts.

       III.      CONCLUSION

       For the foregoing reasons, Ground One of the Amended § 2254 Petition is dismissed as

procedurally defaulted, and Ground Two is dismissed as procedurally defaulted and untimely.

       IT IS, THEREFORE, ORDERED that:

       1. The Amended Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (Doc.

              No. 1) is DISMISSED;

       2. Petitioner’s Motion to Allow Newly Discovered Evidence (Doc. No. 6) is

              GRANTED;

       3. Petitioner’s “Request Motion to Allow Newly Discovered Evidence“ (Doc. No. 7) is

              GRANTED; and

       4. Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases, the Court declines

              to issue a certificate of appealability as Petitioner has not made a substantial showing

              of a denial of a constitutional right. 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537



                                                       12
                  U.S. 322, 336-38 (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate

                  that reasonable jurists would find the district court’s assessment of the constitutional

                  claims debatable or wrong); Slack v. McDaniel, 529 U.S. 474, 484 (2000) (holding

                  that when relief is denied on procedural grounds, a petitioner must establish both that

                  the correctness of the dispositive procedural ruling is debatable, and that the petition

                  states a debatably valid claim of the denial of a constitutional right).

              SO ORDERED.




Signed: March 3, 2020




                                                            13
